EXHIBIT AGREEMENT AND PLAN OF MERGER among DEEP DOWN, INC. MAKO TECHNOLOGIES, LLC MAKO TECHNOLOGIES, INC. and THE SHAREHOLDERS OF MAKO TECHNOLOGIES, INC. Dated as of December 7, 2007 TABLE OF CONTENTS ARTICLE I THE MERGER 3 SECTION 1.01. The Merger 3 SECTION 1.02. Effective Time; Closing 3 SECTION 1.03. Effect of the Merger 4 SECTION 1.04. Articles of Organization and Operating Arrangement 4 SECTION 1.05. Directors and Officers 4 ARTICLE II CONVERSION OF COMPANY SECURITIES;EXCHANGE OF CERTIFICATES 4 SECTION 2.01. Conversion of Securities 4 SECTION 2.01. Merger Consideration 5 SECTION 2.03. Exchange of Certificates 7 SECTION 2.04. Stock Transfer Books 8 ARTICLE II1 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 9 SECTION 3.1 Organization; Authority; Due Authorization 9 SECTION 3.2 No Violation 10 SECTION 3.3 Regulatory Approvals and Other Consents 10 SECTION 3.4 Title to Assets 10 SECTION 3.5 Financial Condition 10 SECTION 3.6 Tax Matters 15 SECTION 3.7 Compliance with Laws; Governmental Matters 16 SECTION 3.8 Litigation 17 SECTION 3.9 Property of the Company 18 SECTION 3.11. Labor and Employment Matters 23 SECTION 3.12. Pension and Benefit Plans 25 SECTION 3.13. Insurance 27 SECTION 3.30. Representations and Warranties on Closing 32 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 32 ARTICLE V CONDUCT OF BUSINESSES PENDING THE MERGER 34 SECTION 5.01. Conduct of Business by the Company Pending the Merger 34 SECTION 5.02. Conduct of Business by Parent Pending the Merger 35 ARTICLE VI ADDITIONAL AGREEMENTS 37 SECTION 6.01. Access to Information; Confidentiality 37 SECTION 6.02. Obligations of Merger Sub 37 SECTION 6.03. Further Action; Consents; Filings 37 SECTION 6.04. Plan of Reorganization 38 ARTICLE VII CONDITIONS TO THE MERGER 38 SECTION 7.01. Conditions to the Obligations of Each Party 38 SECTION 7.02. Conditions to the Obligations of Parent and Merger Sub 38 SECTION 7.03. Conditions to the Obligations of the Company 41 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 42 SECTION 8.01. Termination 42 SECTION 8.02. Effect of Termination 42 SECTION 8.03. Amendment 42 1 SECTION 8.04. Waiver 43 SECTION 8.05. Expenses 43 ARTICLE IX INDEMNIFICATION 43 SECTION 9.01. Indemnification by the Company 43 ARTICLE X GENERAL PROVISIONS 45 SECTION 10.01. Survival of Representations, Warranties and Covenants 45 SECTION 10.02. Notices 45 SECTION 10.03. Certain Definitions 46 SECTION I0.04. Severability 50 SECTION 10.05. Assignment; Binding Effect; Benefit 50 SECTION 10.06. Incorporation of Exhibits 50 SECTION 10.07. Specific Performance 50 SECTION 10.08. Governing Law; Forum 51 SECTION 10.09. Headings 51 SECTION 10.10. Counterparts 51 SECTION 10.11. Entire Agreement 51 EXHIBITS A. Shares Owned by Shareholders and Cash, Notes and Common Stock to be received in Merger B. Add-Backs — Special Payments for the Benefit of Shareholders C. Form of Investment Letter from Parent D. Form of Investment Letter from Shareholders E. Form of Certificates of Common Stock of Parent F. Form of Opinion of Parent's Counsel G. Form of Opinion of the Company's Counsel H. Form of Agreement not to Compete I. Form of Mutual Confidentiality Agreement J. Form of Officers' Certificate of the Company K. Form of Officers' Certificate of Parent L. Form of Employment Agreement of Jacob J. Marcell M. Contracts Requiring Consent after Closing N. Company Financing Guaranteed by Jacob J. Marcell 0. Post-Closing Holdback Escrow Agreement 2 AGREEMENT AND PLAN OF MERGER dated as of December 7, 2007 (this "Agreement") among Deep Down, Inc., a Nevada corporation ("Parent"), Mako Technologies, LLC, a Nevada limited liability company and a wholly owned subsidiary of Parent ("Merger Sub"), Mako Technologies, Inc a Louisiana corporation (the "Company"), and the undersigned owners of 100% of the issued and outstanding shares of capital stock of the Company (the "Shareholders"). WITNESSETH WHEREAS, upon the terms and subject to the conditions of this Agreement and in accordance with the Nevada Revised Statutes (the "NRS"), and Louisiana Revised Statutes ("LRS") Parent and the Company will enter into a business combination transaction pursuant to which the Company will merge with and into Merger Sub (the "Merger"); WHEREAS, the Board of Directors of the Company (i) has determined that the Merger is consistent with and in furtherance of the long-term business strategy of the
